Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This office action is responsive to communication(s) filed on 1/14/2022.
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-20 are presented for examination.
Double Patenting
3.	Applicant requests the rejection of non-statutory obviousness-type double patenting be held in abeyance until the claims are otherwise indicated as being allowed.
4.	Applicant's arguments with respect to the newly added limitations have been considered but have not been found persuasive. Therefore, all claims that are still rejected for the same reason as set forth in the previous Office action that are provided below for your convenience including the rejections of newly added limitations.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4, 6-7, 15 and 18-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yao US Pub. No. 20130057173 (previous cited). Also see Fig. 12 or 14 of Koyama US Pub. No. 20180084314.
	As per claims 1, 4 and 15, Figs. 2 and 7 of Yao are directed to an apparatus comprising: an accumulator circuit comprising a capacitor (805), the accumulator circuit configured to provide an accumulator voltage (par. 83) based on a charge of the capacitor, the accumulator circuit further configured to add an amount of charge to the capacitor responsive to a select signal (par. 93); a comparator circuit (807) configured to compare the accumulator voltage to a reference voltage (VREF3, par. 93) and provide a trigger signal (218) responsive to the accumulator voltage being higher than the reference voltage (par. 93); and a flag logic circuit (211, Fig. 7, par. 92) configured to set a logical level (0 or 1; or Low or High) of each of a plurality of flag signals (the RS flip flop usually has two outputs Q and Qbar) based, in part, on the trigger signal (par. 93).
	As per claim 6, Fig. 7 of Yao discloses wherein the flag logic circuit configured to change the logical level of one (216) of the plurality of flag signals from a low logical level to a high logical level (par. 930) responsive to the trigger signal.
` 	As per claim 7, Fig. 3 of Yao discloses further comprising a discharge logic circuit (801 and 803) configured to discharge the capacitor responsive to the flag logic circuit changing the logic level (low on 702, par. 93) of one of the plurality of flag signals.
	As per claim 18, Fig. 8 of Yao discloses further comprising charging a capacitor of the accumulator circuit responsive to the select signal (702), wherein the accumulator voltage is based on a charge on the capacitor (par. 93).
	As per claim 19, Figs. 7 and 8 of Yao disclose further comprising discharging the capacitor (by 801 and 803) responsive to changing a flag (low on 702, par. 93) associated with the received row address (DRIVING SIGNAL 702).
s 1-4, 6, 15, 18 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ishizu et al. US Pub. No. 20210265504.
	As per claims 1, 4, 6, 15 and 18, Figs. 4C and 6 of Ishizu are disclose an apparatus comprising: an accumulator circuit comprising a capacitor (C11), the accumulator circuit configured to provide an accumulator voltage based on a charge of the capacitor (by writing, par. 88), the accumulator circuit further configured to add an amount of charge to the capacitor responsive to a select signal; a comparator circuit (31) configured to compare the accumulator voltage to a reference voltage (Vref) and provide a trigger signal (NSB) responsive to the accumulator voltage being higher than the reference voltage; and a flag logic circuit (M22 and M23) configured to set a logical level (low or high on DOUT, par. 93) of each of a plurality of flag signals (135 , par. 147) based, in part, on the trigger signal.
	As per claim 2, Fig. 3 of Ishizu discloses further comprising a decoder circuit (121) configured to receive a row address (wwl or rwl) and provide the select signal based on the row address.
	As per claims 3 and 20, Fig. 7 of Ishizu discloses wherein the amount of charge added to the capacitor is based, in part, on a bias voltage (through wbl, par. 88), and wherein the bias voltage is adjustable (Vss or Vdd, Fig. 7).
	Allowable Subject matter
9.	Claims 5 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. 	The following is a statement of reasons for the indication of allowable subject matter: See a previous Office action.
	Response to Arguments
11.	Applicants’ arguments have been fully considered but they are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827